Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 01/21/2021 ("01-21-21 OA"), the Applicant amended the independent claim 10 to include the previously-indicated allowable subject matter of claim 13 and then canceled claim 13 on 04/07/2021 ("04-07-21 Response").  The Applicant also amended the withdrawn, linking method independent claim 1 to include the limitations of claim 4 that correspond to the previously-indicated allowable subject matter of claim 13 and then canceled claim 4.
The Applicant amended the title in the 04-07-21 Response.  

Response to Arguments
Applicant's amendment to the title has overcome the objection to the Specification set forth on page 2 under line item number 1 of the 01-21-21 OA.
Applicant's amendments to the independent claim 10 including the previously-indicated allowable subject matter of claim 13 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 10-12 and 16-18 as being anticipated by Han set forth starting on page 3 under line item number 2 of the 01-21-21 OA.
Applicant's amendments to the independent claim 10 including the previously-indicated allowable subject matter of claim 13 have overcome the 35 U.S.C. 102(a)(2) 

Election/Restrictions
Linking independent claim 1 has been amended to include the limitations of claim 4 which corresponds to the previously-indicated allowable subject matter of claim 13.  Thus, the linking independent claim 1 and linking dependent claims 2, 3 and 6-9 as well as claim 5 directed to non-elected Invention I (Group) are allowed, infra. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Inventions I and II (Groups I and II), as set forth in the Restriction Requirement mailed on 10/20/2020, is hereby withdrawn. 
	Therefore, claims 1-3 and 5-9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
Claims 1-3, 5-12 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed, because the independent claim 1 has been amended to include the limitations of claim 4, which corresponds to the previously-indicated allowable subject matter of claim 13.
Claims 2, 3 and 5-9 are allowed, because it depends from the allowed independent claim 1. 

Independent claim 10 is allowed, because the independent claim 10 has been amended to include the previously-indicated allowable subject matter of claim 13 as stated starting on page 11 under line item number 4 of the 01-21-21 OA.
Claims 11, 12 and 14-19 are allowed, because they depend from the allowed independent claim 10. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        09 April 2021